THEATTORNEY                  GENERAL

                            OF   TEXAS




HOMriBbleB. F. Howell
CountyAuditor
upton county
Rankin,Texas

Dear Sir:                        opinionWo. O-2267
                                 Rt?: Can the Commissioners'Court
                                      determineand pay the County Judge
                                      compensationfor his servicesas
                                      countyschool superintendent out
                                      of the generalfund or any other
                                      county fund?

Your requestfor an opinionupon the above questionhss been received
end consideredby this department.We quote as followsfrom your letter:

       "We find it necessaryto get youropinion to clearifythe
       salarypaymentof an ex officioCounty Superintendent's
       Salary,or ratherwhere the County Judge of a county
       that does not have a superintendent
                                         of public
       instructionacts in that capacity.

       "UptonCounty,Texas is under 6000 populationand does
       not have a commonschool districtin the County. The
       County Tax Collector&as not collectany school taxes
       whatever. We have two IndependentSchool Districtsin
       this County and each of them are independentof the
       County altogether;each has its own assessorand
       collectorof taxes>and each conductsits owu affairsas
       its board of trusteessee fit, we have no other schools.

       "ArticleWo. 3888 as amendedby Acts 1933, 44th Legislature,
       2nd C. S., p. 1732, ch.447.Par. 2., providesthat where the
       county judge acts as superintendentof public instruction,
       he shall receivefor such services$900-X)0 a year a8 the
       County Board of Trusteesof the respectivecountiesmay
       provide. The amount shall be paid in manner specifiedin
       Chapter49, Acts of the Forty first legislature,Fourth
       calledSession (Art.27OOd-1),ahd in Chapter 175, Acts
       of the Forth-secondLegislature,RegularSession (Art
       2827.)We do not have a County Board of Trusteesin this
       county.
                                                                       ,   -




HonorableB. F. Howell,Page 2   o-2267



    "In our case as above set forth can the commissionersCourt
    pay the ealaryof $900.00where the judge acts as
    Superintendent of Public Instruction( the Countynot having
    a Superintendent) out of the generalfund of Upton County
    or my other fund of this county,and do they have power to
    so act in settingsuch salary.'

Article 3888, RevisedCivil Statutes,1925, as amended,providesthat:

    "In a countywhere the county judge ects as superintendent
    of public instruatlon, he shall receivefor such services
    such salarynot to exceednine hundreddollarsa year as
    tha Couuty Board of SchoolTrusteesof the respective
    countiesmay provide. The amountshallbe paid in the
    manner specifiedin Chapter49, Acts of the Forty-first
    Legislature,FourthCalled Session (Art.27OCd-l),and
    in Chapter 175, Acts of the Forty-secondLegislature,
    RegulsrSession (Art.2827%). (As amendedActs 1935, 44th
    Leg., 2nd C. S., p. 1732, ch. 447, 2)."

Section 1 of Article27006-1,Vernon'sAnnotatedCivil Statutes,provides:

    "That from and after August 31, 1930, the salaryand office
    expensesof the countysuperintendent   of public instructian
    and such assistantsas he may have shall be paid out of the
    school funds of the commonand independentschool districts
    of the count.."(underscoring  ours).

Thus, we find that the two statutoryprovisionsset out above, provide,
in plain and unambiguousterms,who shall determinethe amount of the
county judge'scompensation  where he acts as countyschool superintendent
and from what countyfund that compensationshall be drawn.

It is elementarythat the Commissioners' Court of a county is a court
of limitedjurisdiction with only those powers and duties prescribed
by the Constitutionand laws of this Stats. See El Paso v. Elam,
106 9. w. (2d) 393.

It is observedthat there is no reference,expressor implied,to the
Commissioners'Court in either of the statutoryprovisionscited supra.

Further,wa find the applicablerule of constructionto be, that, where
a statuteprescribesthat mode or method of accomplishinga certain
thing then all other means are impliedlyforbidden. Etter v. Ry. Co.,
2 willson,section58.
HonorableB.F. Howell,Page 3 O-2267



Accordingly,we find, and you are advised,that the Conmi8aloners’ Cmrt
of Upton County,under the facts submitted,may not compensatethe
county judge for servicesrenderedas countysuperintendent   out of the
genera1fund or any otherfund except that one referredto in Article
27006-1,suprs.  Furthermore,the court has no authorityto determine
in the first instance,the amount to be paid the couxityjudge.

Trustingthat this ratlsfactorily
                               answersyour question,we remain.

                                      Very truly yours

                              ATJ!ORNEX    cfmmiA&wm

                               s/Wm. J. Fmning



                               BY
                                    Wm.   J. Fanning
                                           Assistant



                               s/ GrundyWilliallls



                               By
                                     GrundyWilliams
                                          Assistant

Wars/ ldw

APPROVEDMAY 15, 1940
I/ aRALDc. MANN
A’PNRNEY-WTEXAB

APPROVED
OPINION
COMMITTEE
BY R. W. F.
CHAIRMAX